DETAILED ACTION
Claims 1-5, 7, 12, 14-27 are under current consideration.
The amendments to the claims required the search of additional bacteriophages, including LP-ES1 and LP-ES3A bacteriophages.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn. In response to the filing of the eTerminal Disclaimers, the obvious type double patenting rejections over US Patent 10519483 and 10913934 have been withdrawn. The double patenting rejection over 16/905607 has been withdrawn in view of the claim amendments of ‘607.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 is objected to because of the following informalities:  see line 3 for the mid-sentence period following recitation “solid support”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 1, E-Necessitated by amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 12, 15, 16 and 23-27 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that specific bacteriophages are required to practice the claimed invention.  As such the biological material must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 112, first paragraph, may be satisfied by a deposit of the LP-ES 1 and LP-ES3A bacteriophages
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. The prior art does not teach bacteriophages LP-ES1 or LP-ES3 A. Therefore, a deposit at a recognized depository may be made for to overcome this rejection. 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration Applicant, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; 
(d) provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
	(e) stating that the deposit will be replaced if it should ever become inviable.

Please note:  Rejections under 112, first paragraph, lack of an adequate written description may also arise in these cases if the application as filed does not contain a description to support an amendment to the specification or claims. If an amendment is made to the application, other than the claims, that is not described in the application as filed, this would justify an objection under 35 U.S.C. 112, first paragraph and /or 35 U.S.C. 132 (prohibition against the introduction of new matter) and a requirement that the amendment be canceled.

	Note that claims 2, 12, 16 and 27 are directed to bacteriophages LP-ES1 and LP-

ES3A.

Claim Rejections - 35 USC § 102-New, necessitated by amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loessner et al. (Applied and Environmental Microbiology, 1997-cited by the IDS).
The claims are directed to (in part): a recombinant bacteriophage comprising an indicator gene inserted into a late region of the bacteriophage genome, wherein the recombinant bacteriophage specifically infects Listeria spp, and wherein the recombinant bacteriophage is constructed from A511; see at least instant claim 1.
Loessner describes the luciferase reporter bacteriophage A511:luxAB for the detection of Listeria monocytogenes in contaminated foods; see whole document, including title. See introduction, p. 2961 for disclosing that the phage comprises a luciferase reporter gene downstream of the major capsid protein gene of A511 such that following infection of Listeria host cells and expression of the A511 late genes, luciferase is synthesized.
Thus, the claims are not free of the prior art.
Claim Rejections - 35 USC § 103-Necessitated by amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 7, 12, 14, 15 and 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Gil (US 2017/0121688-cited by the IDS), Akhtar et al. (Food Control, 2017-previously cited), Loessner et al. (Applied and Environmental Microbiology, 1997-cited by the IDS) and Schmuki et al. (J. Virol., 2012-see attached form 892).
Claim 1 is directed to (in part): A recombinant bacteriophage comprising an indicator gene inserted into a late gene region of Listeria spp, and wherein the recombinant bacteriophage is constructed from one of A511, P70, LP-ES1, and LP-ES3A bacteriophage.
Claim 14 is directed to (in part): A method for detecting Listeria spp. in a sample comprising: incubating the sample for 60-240 minutes with a cocktail composition comprising at least one type of Listeria-specific recombinant bacteriophage the at least one type of the Listeria-specific recombinant bacteriophage, wherein positive detection of the indicator protein product indicates that Listeria spp. is present in the sample, wherein the at least one type of the Listeria-specific recombinant bacteriophage comprises an indicator gene inserted into a late gene region of bacteriophage genome.
Claim 25 is directed to (in part): A system for detecting Listeria spp. comprising at least one type of Listeria-specific recombinant bacteriophage and a component for capturing at least one cell of Listeria spp. on a solid support. wherein the at least one type of the Listeria-specific recombinant bacteriophage comprises an indicator gene inserted into a late gene region of bacteriophage genome, and wherein the Listeria-specific recombinant bacteriophage is constructed from one of A511, P70, LP-ES1, and LP-ES3A bacteriophage.
Gil teaches methods for the rapid detection of bacteria in a sample and a genetically modified bacteriophage comprising an indicator gene in the late gene region; see abstract. The inventor indicates that all species of Listeria may be detectable by the present invention; see para. 63. Para. 10 teaches that the indicator gene can be codon-optimized and can encode a soluble protein that generates an intrinsic signal or a soluble enzyme that generates signal upon reaction with substrate; see claim 3. Para. 10 also discloses that the recombinant bacteriophage further comprises an untranslated region upstream of a codon-optimized indicator gene, wherein the region includes a bacteriophage late gene promoter and ribosomal entry site; see claim 4. Para. 13 teaches that compositions include cocktails of different indicator phages encoding the same or different indicator proteins; see claim 5. See para. 108 for describing a method for detecting a bacterium of interest in a sample comprising the steps of incubating the sample with bacteriophage that infects the bacterium of interest, wherein the bacteriophage comprises an indicator gene; and detecting the indicator protein product, wherein the positive detection of the indicator protein product indicates that the bacterium of interest is present in the sample; see claim 14. See claims 12-14 of this application and/or para. 16 and 17 directed to a food, environmental, water or commercial sample wherein the method detects as few as 10 or a single bacterium in a sample of a standard size for the food industry, wherein the sample comprises beef or vegetables; see instant claims 17 -19. Example 3, para. 196+ teaches that bacterial detection via recombinant phage. See para. 16 and 111 which describes that the sample may be enriched prior to testing by incubation in conditions that encourage growth wherein the enrichment period can be 1-8 hours or longer, depending on the sample type and size; see claim 20. Para. 109 teaches that the total time to results include 1.5 to 12 hours, depending on the sample type, sample size and assay format; see claim 21. Para. 125 describes detecting the indicator and teaches that the signal to background ratio needs to be high, including greater than 2.0 or 2.5 or 3.0, in order to detect single cells or low number of cells reliably; see claim 22. See para. 18 directed to a system or kit comprising a recombinant bacteriophage and a substrate for reacting with an indicator to detect the soluble protein product expressed by the recombinant bacteriophage; see claims 23 and 24. Para. 149 describes a system comprising a component for capturing a microorganism of interest on a solid support; see claim 25.
It is noted here that para. 79 of Gil provides the following recitations: 
[0079] Moreover, fusion proteins by definition limit the number of the moieties attached to subunits of a protein in the bacteriophage. For example, using a commercially available system designed to serve as a platform for a fusion protein would result in about 415 copies of the fusion moiety, corresponding to the about 415 copies of the gene 10B capsid protein in each T7 bacteriophage particle. Without this constraint, infected bacteria can be expected to express many more copies of the detection moiety (e.g., luciferase) than can fit on the bacteriophage. Additionally, large fusion proteins, such as a capsid-luciferase fusion, may inhibit assembly of the bacteriophage particle, thus yielding fewer bacteriophage progeny. Thus a soluble, non-fusion indicator gene product may be preferable.

Gil does not explicitly express that the recombinant bacteriophage is constructed from A511 and/or P70 (see at least claim 1); wherein the sample is incubated with a cocktail composition for 60-240 minutes with at least one type of the Listeria-specific recombinant bacteriophage with a sample (claim 14, in part) wherein the recombinant bacteriophage is constructed from one or two LMA4, LMA8, A511 or P70 bacteriophages (claims 15, 25 and 26).
Akhtar discloses different bacteriophages against Listeria monocytogenes; see title. See Tables 2 and 3 which disclose the bacteriophages LMA4 and LMA8; see p. 111-2.
Loessner describes the luciferase reporter bacteriophage A511:luxAB for the detection of Listeria monocytogenes in contaminated foods; see whole document, including title.
Schmuki describes bacteriophage P70 and its genome; see title. The author teaches that Listeria monocytogenes is an important food-borne pathogen and its bacteriophages may be used in detection and biocontrol of its host; see abstract.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare/modify recombinant indicator bacteriophages, using other known bacteriophages of the prior art, including LMA4, LMA8, A511 and P70, as described by Gil. One would have been motivated to do so for the advantage of detecting Listeria monocytogenes in a sample.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a cocktail composition comprising at least one or 2 Listeria-specific recombinant bacteriophages for the method of detecting Listeria spp. in a sample wherein the cocktail composition is incubated with a sample for various incubation durations, including 60-240 minutes. One would have been motivated to vary the incubation times for the advantage of optimizing/improving the detection of Listeria spp. in a sample (e.g. increase the signal to noise ratio).
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used, including modifying known bacteriophages, the preparation of an indicator bacteriophage wherein the indicator gene is in the late region, method of detection and/or the preparation of a kit as described by Gil, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time of the invention was made.
Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 14-19 of copending Application No. 2019/0218589 (16/247486) in view of Akhtar et al. (Food Control, 2017- previously cited). Both sets of claims are directed to a method of a bacterium using the recombinant indicator bacteriophage, wherein the phage comprises an indicator gene inserted into the late region of the phage genome. Akhtar is cited for teaching that LMA4 and LMA8 are known Listeria phages of the prior art.
This is a provisional nonstatutory double patenting rejection.
Claims 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of copending Application No. 2019/0218590 (16/247490) in view of Akhtar et al. (Food Control, 2017- previously cited). Both sets of claims are directed to a method of a bacterium using the recombinant indicator bacteriophage, wherein the phage comprises an indicator gene inserted into the late region of the phage genome. Akhtar is cited for teaching that LMA4 and LMA8 are known Listeria phages of the prior art.
This is a provisional nonstatutory double patenting rejection.
Claims 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of copending Application No. 2021/0071225 (17/018693) in view of Akhtar et al. (Food Control, 2017- previously cited). Both sets of claims are directed to a recombinant indicator bacteriophage comprising an indicator gene inserted into the late region of the phage genome, a method of detecting a bacterium using the recombinant indicator bacteriophage, a system and a kit comprising the recombinant indicator bacteriophage, and a method of preparing the recombinant indicator bacteriophage. Akhtar is cited for teaching that LMA4 and LMA8 are known Listeria phages of the prior art.
This is a provisional nonstatutory double patenting rejection.
Claims 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 16-25 of copending Application No. 2021/0079443 (17/050115) in view of Akhtar et al. (Food Control, 2017- previously cited). Both sets of claims are directed to a recombinant indicator bacteriophage comprising an indicator gene inserted into the late region of the phage genome, a method of detecting a bacterium using the recombinant indicator bacteriophage, a system and a kit comprising the recombinant indicator bacteriophage, and a method of preparing the recombinant indicator bacteriophage. Akhtar is cited for teaching that LMA4 and LMA8 are known Listeria phages of the prior art.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant has requested that the rejections be held in abeyance. Until the rejections are properly addressed (e.g. filing of appropriate terminal disclaimers), the rejections are maintained for reasons of record.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648